Citation Nr: 1023547	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-03 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1971 to May 
1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board notes that the May 2007 rating decision also denied 
service connection for tinnitus, and the Veteran initially 
filed a notice of disagreement as to both claims.  The RO 
issued a statement of the case (SOC) as to hearing loss only 
in January 2008, and the Veteran filed a timely substantive 
appeal (VA Form 9) as to such issue in January 2008.  The RO 
subsequently issued an SOC as to tinnitus in September 2008.  
No communication has been received from the Veteran or his 
representative that may be construed as a substantive appeal 
as to such issue.  Although the Veteran referred to his claim 
for tinnitus in the January 2008 VA Form 9, such document was 
received prior to the issuance of the SOC as to such issue 
and, therefore, does not constitute a substantive appeal.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.302 (2009).  As such, the issue of service connection for 
tinnitus is not currently before the Board.


FINDINGS OF FACT

The Veteran was exposed to loud noise during service and has 
a current bilateral hearing loss disability; however, the 
weight of the evidence does not establish that such 
disability manifested to a compensable degree within one year 
after separation from service, or that it is related to any 
disease, injury, or incident during service.




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active duty service, nor may it be presumed to have been 
incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110¸ 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform 
the claimant of any information and evidence not in the 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186 (2002).  

These notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to 
the initial unfavorable decision on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in a January 2007 
letter, prior to the initial unfavorable rating decision, of 
the evidence and information necessary to substantiate his 
claim, the responsibilities of the Veteran and VA in obtaining 
such evidence, and the evidence and information necessary to 
establish a disability rating and an effective date, in 
accordance with Dingess/Hartman.  

With regard to the duty to assist, service treatment records 
and post-service treatment records have been obtained and 
considered.  The Veteran has not identified, and the record 
does not otherwise indicate, any outstanding medical records 
that are necessary to decide his claim.  In particular, there 
is no indication that he receives any benefits from the Social 
Security Administration pertaining to his claimed 
disabilities.  Further, the Veteran was afforded a VA 
examination in April 2010.  Neither the Veteran nor his 
representative have argued that such examination is inadequate 
for adjudication purposes, and a review of the report reveals 
no inadequacies.

Accordingly, VA has satisfied its duties to notify and assist 
the Veteran at every stage in this case, and he will not be 
prejudiced by a decision on his claims at this time.

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including organic diseases of the 
nervous system (such as sensorineural hearing loss), will be 
presumed to have been incurred in or aggravated by service if 
they manifest to a degree of 10 percent within one year after 
separation from service, even if there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309(a).  If a chronic disease is noted during 
service (or within the applicable presumptive period under 38 
C.F.R. § 3.307), subsequent manifestations of the same disease 
at any later date will be service connected, unless clearly 
attributable to intercurrent causes.  However, where a 
condition is noted during service (or within the applicable 
presumptive period) but is not chronic, service connection may 
be granted only where there is evidence of continuity of 
symptomatology after separation from service.  38 C.F.R. § 
3.303(b).  

The auditory threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
However, impaired hearing is considered a disability for VA 
purposes when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or 
greater; when the auditory thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet 
these criteria for a hearing loss disability during service to 
warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 
87 (1992).  

Generally, to establish direct service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), 
the nexus element may be established based on medical or lay 
evidence where there is competent evidence of continuity of 
symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, all reasonable doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran asserts that his current hearing 
loss was caused by his in-service duties as a radioman in the 
Navy, where he was required to wear headsets with constant 
high-pitch frequencies while copying messages.  He also states 
that he was exposed to "loud blasts" all around him during 
service.  The Veteran reports that he noticed a difference in 
his hearing between the time he entered and exited service, 
and his hearing has gotten worse since he exited service.  He 
relies on private treatment records dated in January 2003 and 
June 2004, as well as a June 2004 private audiogram which he 
believes shows "great hearing loss."  The Veteran states 
that he had no post-service exposure to high noise levels and 
that he had no other employment that could have contributed to 
his hearing loss.  See May 2007 notice of disagreement; 
January 2008 substantive appeal.

The medical evidence of record, including a June 2004 private 
audiogram and the April 2010 VA examination report, 
establishes a current disability.  Specifically, the June 2004 
private audiogram appears to reflect puretone thresholds 
ranging from 30 to 75 decibels at all levels in the both ears, 
with word recognition scores of 96 percent bilaterally.  The 
VA examiner stated that such results revealed bilateral 
sensorineural hearing loss, with mild to severe hearing loss 
bilaterally at all relevant levels.  Further, audiometric 
testing in April 2010 revealed puretone thresholds at the 500, 
1000, 2000, 3000, and 4000 Hertz levels, respectively, of 20, 
25, 45, 65, 65, and 50 decibels in the left ear, and 30, 40, 
60, 70, and 70 decibels in the right ear.  Speech recognition 
scores were again 96 percent bilaterally.  The Veteran was 
diagnosed with bilateral sensorineural hearing loss, mild 
sloping to severe in the right ear, and normal sloping to 
moderately severe in the left ear.  As such, the evidence 
establishes a current bilateral hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385.

With respect to in-service noise exposure, service records 
confirm that the Veteran's military occupational specialty was 
2300, or radioman basic.  See DD Form 214.  As such duties 
would be consistent with noise exposure through headsets as 
described by the Veteran, the evidence establishes acoustic 
trauma during service.  

However, service treatment records reflect no complaints or 
treatment for any hearing difficulties as a result of such 
noise exposure.  In this regard, the April 2010 VA examiner 
stated that "whisper" test results upon entrance and 
separation from service, in February 1961 and April 1965, 
respectively, are not reliable evidence of normal or impaired 
hearing.  The evidence also includes three audiograms 
conducted during service, in April 1961, May 1961, and 
November 1964.  Service department audiometric readings prior 
to October 31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard Organization 
(ISO) units.  After such conversion, the April 1961 audiogram 
reflects puretone thresholds above 26 decibels at the 500, 
1000, and 4000 Hertz levels in the right ear, and puretone 
thresholds above 40 decibels at the 500 and 1000 Hertz in the 
left ear.  However, the May 1961 audiogram shows puretone 
thresholds above 26 only at the 500 and 4000 Hertz in the 
right ear, and thresholds of 25 or below at all levels in the 
left ear.  Significantly, the November 1964 audiogram, 
approximately 5 months before discharge from service, reflects 
puretone thresholds at 25 or below in all levels in both ears.  
As such, while the April 1961 test results meet the VA 
criteria for a bilateral hearing disability, subsequent in-
service test results reflect some level of hearing impairment, 
but they do not meet the VA criteria for a hearing loss 
disability. 

Concerning post-service complaints and treatment, treatment 
records dated from June 1977 through June 1979 reflect no 
complaints or treatment for any hearing difficulties.  The 
Board notes that many of these earlier records appear to focus 
on unrelated neurological symptoms.  However, a 1977 record 
indicates that the Veteran's ear canals were clear, and his 
tympanic membranes were intact.  

More recent private treatment records dated from February 1997 
through January 2007 were obtained in connection with the 
current claim.  As noted above, the Veteran relies on records 
dated in January 2003 and June 2004.  The January 2003 
treatment record reflects an active problem of chronic 
tinnitus with past noise exposure.  There is no indication of 
hearing loss at that time, and no information as to the source 
of noise exposure.  The June 2004 treatment record reflects a 
diagnosis of left ear pressure with associated hearing loss 
and discomfort.  The Veteran had reported having ear pressure 
for about a month and a half, with diminished hearing 
predominantly on the left side and some similar symptoms on 
the right side.  At the June 2004 audiogram, conducted that 
same week, the Veteran reported that his hearing improved in 
the left ear when his head was tilted forward.  There are no 
other complaints or treatment for hearing difficulties in 
these private records.  

At the April 2010 VA examination, the Veteran stated that his 
chief complaint was bilateral hearing loss that began during 
service.  In addition to his military noise exposure as 
summarized above, the Veteran reported civilian noise exposure 
from heavy equipment for 23 years, with and without hearing 
protection, as well as weapons training working in corrections 
for 10 years, with hearing protection.  He further reported 
some noise exposure from hunting/shooting, with hearing 
protection when target shooting and without hearing protection 
when hunting, as well as being around airboats without hearing 
protection.  Other pertinent medical history as to the 
Veteran's hearing difficulty included high blood pressure and 
diabetes.

Upon review of the entire claims file, including service 
treatment records and the recent private treatment records as 
summarized above, the examiner opined that the Veteran's 
bilateral hearing loss is less likely than not related to his 
in-service noise exposure.  The examiner noted that the 
Veteran sustained acoustic trauma through his duties as a 
radioman.  However, he opined that the Veteran's current 
disability is more likely due to his post-service occupational 
and recreational noise exposure, aging, high blood pressure, 
and diabetes.  The examiner reasoned that medical literature 
indicates that there is no scientific support for delayed 
onset of noise-induced hearing loss weeks, months, or years 
after the exposure event, and the Veteran's hearing was within 
normal limits at all levels bilaterally approximately five 
months prior to separation, with no noise-induced hearing loss 
pattern at that time.

The Board observes that, despite the lack of documentation of 
in-service complaints, treatment, or diagnosis of a bilateral 
hearing loss disability, the Veteran is competent to describe 
the nature and extent of his hearing difficulties during 
service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 
307-08.  As noted above, the Veteran has reported noticing a 
change in his hearing during service, and continued hearing 
problems since that time.  The Board further notes that the 
Veteran is competent to report a lack of observable symptoms 
of hearing loss prior to service, as well as continuous 
symptoms after service.  See Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994).  However, the Veteran has not claimed that he 
received any treatment for hearing difficulties prior to 
January 2003, as summarized above.  Although a lack of 
contemporaneous medical records does not, in and of itself, 
render the Veteran's statements concerning continuity of 
symptoms not credible, the absence of such records may be 
weighed against the Veteran's lay statements.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  

Based on the foregoing, the Board finds that the evidence of 
record fails to establish chronic bilateral hearing loss 
during service, or that such condition manifested to a degree 
of 10 percent within one year after discharge.  As noted 
above, an examination conducted five months prior to service 
showed bilateral hearing within normal limits.  As such, the 
Veteran is not entitled to service connection for bilateral 
hearing loss on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.  

Similarly, service connection is not warranted on the basis 
of continuity of symptomatology, as any hearing loss during 
the first few months of service was no longer shown upon 
testing after several years of service, shortly before 
separation.  See 38 C.F.R. § 3.303(b).  Moreover, the Board 
finds the Veteran to be less than credible with respect to 
the cause and timing of his hearing difficulties, as he twice 
reported no post-service loud noise exposure in support of 
his claim, but he reported substantial and long-term noise 
exposure when questioned by the VA examiner.  Combining these 
inconsistent statements with the absence of any treatment for 
hearing difficulties for many years after service, the Board 
finds that the lay evidence as to continuing symptoms is 
outweighed by the other evidence of record.

Additionally, there is no medical evidence of record that the 
Veteran's bilateral hearing loss is related to service.  
Rather, the April 2010 VA examiner concluded that, although 
the Veteran had in-service hazardous noise exposure, his 
current disability is less likely than not related to service.  
As summarized above, the VA examiner provided a complete 
rationale for such opinion, and there is no other medical 
evidence indicating that the Veteran's current hearing loss is 
due to service.  Accordingly, as the evidence as a whole fails 
to indicate that the Veteran's bilateral hearing loss was 
incurred in or aggravated by service, he is not entitled to 
service connection for such condition on a direct basis.  See 
38 C.F.R. §§ 3.303(d), 3.304.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine is inapplicable and 
his claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


